Title: From John Adams to John Adams, 11 September 1815
From: Adams, John
To: Adams, John



My dear John
Quincy September 11. 1815

You cannot imagine, how much pleasure, your Letter of July 24th gave me.
Your Father and Mother have improved Your hand in a few days, more than We were able to do, in as many Months.
I enter So feelingly into the Spirit of your Amusements that I wish you had mentioned the names of the principal Dancers male and female at the Opera. I have been present at all those Scenes of life that you mention and know their Attractions to young Minds and old ones too. But these Luxuries are not to be long indulged.
Your Excursion from the City into the Country must have been delightfull. I hope it will not be the last. The Taste, the delights and the Glory of England are in the Country. They charmed me more than her Policy or her Arms. The Gentlemens Seats, appeared to me the most finished Models of rural Felicity. The Proprietors of them, nevertheless, did not appear to delight in them So much as I did. Their Charms were too familiar to their owners. Osterley, Zion Hill, Paines Hill, the Woburn Farm, the Lessows, Hagly, Edge Hill, Mount Edgecome and many others and above all Stow, were Seen by me with a delight which I cannot describe mixed as it was with mellancholy Ideas of Wars and national Debt from which these polished and Splendid improvements gerally look their rise.
Other Reflections, Still more impressive diminished by raptures. My own Country was, as I believed, too Soon to imitate if not to emulate this Refinement.
This Letter will be delived by Mr Prescott, a respectable Young Gentleman to whom I hope all your family will shew every kindness.
My Love to all the Family
John Adams